DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been entered.
Response to Arguments
Applicant's arguments filed June 9, 2021 have been fully considered but they are not persuasive. 
Applicants argue that Column 2, lines 46-49 (of Fecteau) has nothing to do, nor is it concerned or has any impact with the manner at which the tubes of Fecteau are fabricated. The newly cited passage of Fecteau merely states that the cylindrical tubes might have different shapes in terms of cross section, such as an oblong cross-section or a circular cross section. This is what it is intended by Fecteau with the expression: "curved bounding surface" of the cylinder 10 of Fig. 1. This, of course, confirms that according to Fecteau the cylinders 10 are fabricated solely and exclusively through a welding of a metal sheet along a vertical joint (see column 2, lines 55-57) and excludes the helical welding of Bacroix. Examiner disagrees with this assessment since column 2, lines 55-57 of Fecteau recites “Alternately, the cylinder can be fabricated from a single sheet of steel which is rolled into the desired shape and welded along the vertical joint”. Thus, column 2, lines 55-57 shows only one way of fabricated the cylinder, not the only way. Column 2, Lines 49-55 of Fecteau recites “the cylinder can be fabricated from any suitable material which can be perforated in a manner to effect the transfer of fluids”. Therefore, Fecteau Tanaka et al. (US Patent No. 6,892,928 B2) discloses a method of manufacturing tubular body by friction stir butt welding together at the joint region (Abstract) and Albert et al. (US Patent No. 3,159,911) reference discloses a method of making cylinders by butt welding (Figures 1-7).
Applicants further argue that as to the claimed feature of "at least one ring that supports said plurality of perforated tubes," the PTO insists in interpreting Fecteau in an unfounded manner just in order to arrive a posteriori to such a claimed feature. There is nothing in Fecteau that would made one having ordinary skill in the art to interpret the reference sign "75" of Figure 7 as a support ring of the perforated tubes 86. Moreover, the cover plate 84 is associated to the risers 85, which are not part of the perforated tubes 86 and thus again such a cover plate 84 cannot be considered as a support ring of the perforated tubes 86. Thus, the previous position of the Applicant is maintained and the PTO's reasoning employs impermissible hindsight. Examiner agrees with this assessment; However, Figure 2, numerals 20 and 26 of Fecteau can be considered as rings that support the plurality of perforated tubes.
Applicants also argue that Column 2, lines 42-45 of Fecteau says nothing about the specific claimed ratio between the wall thickness and the diameter/perimeter of the tubes. In this regard it is maintained that such a feature is neither disclosed nor suggested by Fecteau. Indeed such a feature is fully missing from Fecteau and the reference made by the PTO to column 2, lines 42-45 of Fecteau, merely indicates that the number of tubes that can be inserted in a reactor depend on several factors (vessel circumference, cross sectional area for fluid flow, size of the cylinders). This is still very far from an indication directing in an obvious manner one having ordinary skill in the art towards the claimed ratio. Examiner agrees with this assessment. However, Hagen et al. (US Patent No. 8,192,688 B2) reference discloses users determine a suitable consequent tube wall thickness to reliably sustain the highest differential pressure respectively for fuel contactors and the diluent contactors, e.g. selecting from among tube dimensions (Column 53, Lines 28-44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-18, 21, 24-27, 30, 32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fecteau (US Patent No. 7,842,257 B2) in view of Hagen et al. (US Patent No. 8,192,688 B2) and Tanaka et al. (US Patent No. 6,892,928 B2) or Bacroix et al. (US Patent No. 3,314,141).

a cylindrical shell (Figure 7, numeral 70); 
at least one catalytic bed (Figure 7, numeral III); and 
a plurality of perforated tubes that are arranged around the at least one catalytic bed to form a distributor of reagents into said at least one catalytic bed (Figure 7, numeral 86); 
wherein each of said plurality of perforated tubes include an open end in communication with an inlet of a gaseous flow of reagents in the catalytic chemical reactor, and a closed end opposite to said inlet end (Figure 7, numeral 86 – cylinders same as claimed perforated tubes, 85 – inlet and closed end at bottom of cylinders (86)); and
wherein each of said plurality of cylinders can be fabricated from a single sheet of steel which is rolled into the desired shape and welded along a vertical joint (Column 2, Lines 46-57).
at least one ring that supports said plurality of perforated tubes (Fecteau – Figures 2-5, numerals 20, 26- same as claimed rings that supports said plurality of perforated tubes and Figure 2-5, numerals 22, 26, 30, and 32);
wherein each of said plurality of perforated tubes is cylindrical and has a circular cross-section (Fecteau – Column 2, Lines 46-67 and Figure 1, numeral 10); or 
wherein each of said plurality of perforated tubes has a flattened cross-section, an oval cross- section, or a substantially elliptical cross-section (Column 1, Lines 61-67 – oblong or slotted); and
wherein each of said plurality of perforated tubes is perforated in a uniform manner over an entire side surface thereof (Figures 2 and 3).
However, Fecteau reference does not disclose that each of said plurality of perforated tubes includes a butt welded perforated strip or a butt welded perforated metal sheet, each of said plurality of perforated tubes has a ratio between a wall thickness thereof and a diameter thereof that is less than or 
Tanaka et al. and/or Bacroix et al. reference discloses a method and device for manufacturing metals tube by helically coiling a sheet metal strip (Bacroix et al. - Figure 1 and 2) or by butt welding of metal members by high frequency heating current along the longitudinal axis of the tubes (Tanaka et al.– Figures 1 and 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to butt weld the cylinders of Fecteau as taught by Tanaka et al. and/or Bacroix et al., since Bacroix et al. states at Column 1, Lines 16-25 that such a modification would permit two subsequently welded edges or lips to be assembled in the same plane without any tendency to overlap and Tanaka et al. states at Column 3, Lines 11-19 that such a modification would produce a desired tubular body with a high quality without a defect in a welded region of the manufactured desired tubular body.
It would have been obvious to one having ordinary skill in the art the effective filing date of the claimed invention to use the claimed ratio between a wall thickness and a diameter/perimeter of the perforated tubes, since Fecteau states at column 2, lines 42-67 that the number of cylinders in the plurality is defined by the circumference of the inner wall of the vessel (i.e. wall thickness), cross-sectional area for fluid flow, and size of the cylinders (i.e. diameter/perimeter of the tubes) and the cylinder (same as claimed perforated tube) can have any curved bounding surface which is useful to effect the desired distribution or collection of fluids and Hagen et al. states at Column 53, Lines 28-44 that users determine a suitable consequent tube wall thickness to reliably sustain the highest differential pressure respectively for fuel contactors and the diluent contactors, e.g. selecting from among tube dimensions.
column 2, lines 61-67 that the perforation can be of any size or orientation for effective distribution or collection of fluids while maintaining the structural integrity of the cylinder and also being small enough to contain the catalyst particles.
Regarding Claim 16, Fecteau, Hagen et al. and Tanaka et al. or Bacroix et al. references disclose the radial flow or axial-radial flow catalytic chemical reactor of claim 15, wherein the butt welded perforated strip or the butt welded perforated metal sheet is automatically butt welded (Tanaka et al.– Figures 1 and 2, numeral 65 and Bacroix et al. – Figures 5-10).
Regarding Claim 17, Fecteau, Hagen et al. and Tanaka et al. or Bacroix et al. references disclose the radial flow or axial-radial flow catalytic chemical reactor of claim 15, wherein said butt welded perforated strip is helically wound and helically welded (Bacroix et al. – Figures 1 and 2).
Regarding Claim 18, Fecteau, Hagen et al. and Tanaka et al. or Bacroix et al. references disclose the radial flow or axial-radial flow catalytic chemical reactor of claim 15, wherein said butt weld of each of said plurality of perforated tubes includes a straight longitudinal butt weld (Tanaka et al. – Figures 1 and 2).
Regarding Claim 21, Fecteau, Hagen et al. and Tanaka et al. or Bacroix et al. references disclose the claimed radial flow or axial-radial flow catalytic chemical reactor except for each of said plurality of perforated tubes has a ratio between a wall thickness thereof and a diameter thereof that is less than or equal to 1/20. It would have been obvious to one having ordinary skill in the art the effective filing date of the claimed invention to use the claimed ratio between a wall thickness and a diameter of the perforated tubes, since Fecteau states at column 2, lines 61-67 that the perforation can be of any size or orientation for effective distribution or collection of fluids while maintaining the structural integrity of the cylinder and also being small enough to contain the catalyst particles and Hagen et al. states at Column 53, Lines 28-44 that users determine a suitable consequent tube wall thickness to reliably sustain the highest differential pressure respectively for fuel contactors and the diluent contactors, e.g. selecting from among tube dimensions.
Regarding Claim 24, Fecteau, Hagen et al. and Tanaka et al. or Bacroix et al. references disclose the claimed radial flow or axial-radial flow catalytic chemical reactor except for each of said plurality of perforated tubes has a ratio between a wall thickness thereof and a perimeter of the flattened cross-section, the oval cross-section, or the substantially elliptical cross-section ratio is less than or equal to 1/60. It would have been obvious to one having ordinary skill in the art the effective filing date of the claimed invention to use the claimed ratio between a wall thickness and a perimeter of the perforated tubes, since Fecteau states at column 2, lines 46-67 that the cylinder (same as claimed perforated tube) can have any curved bounding surface which is useful to effect the desired distribution or collection of fluids and Hagen et al. states at Column 53, Lines 28-44 that users determine a suitable consequent tube wall thickness to reliably sustain the highest differential pressure respectively for fuel contactors and the diluent contactors, e.g. selecting from among tube dimensions.
Regarding Claims 25 and 26, Fecteau, Hagen et al. and Tanaka et al. or Bacroix et al. references disclose the claimed radial flow or axial-radial flow catalytic chemical reactor except for said plurality of perforated tubes include commercial tubes wherein said commercial tubes include drainage tubes. It would have been an obvious matter of design choice to use commercial tubes, since applicant has not disclosed that using commercial tubes solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any perforated tubes which meet the perforated tubes requirements/specifications.
Regarding Claim 27, Fecteau, Hagen et al. and Tanaka et al. or Bacroix et al. references disclose the radial flow or axial-radial flow catalytic chemical reactor of claim 15, wherein said plurality of (Fecteau – Figures 2 and 3).
Regarding Claim 30, Fecteau, Hagen et al. and Tanaka et al. or Bacroix et al. references disclose the radial flow or axial-radial flow catalytic chemical reactor of claim 15 except for each of said plurality of perforated tubes includes holes with a diameter of not greater than 5 mm. It would have been obvious to one having ordinary skill in the art the effective filing date of the claimed invention to use the diameter of holes, since Fecteau states at column 2, lines 61-67 that the perforation can be of any size or orientation for effective distribution or collection of fluids while maintaining the structural integrity of the cylinder and also being small enough to contain the catalyst particles.
Regarding Claim 32, Fecteau, Hagen et al. and Tanaka et al. or Bacroix et al. references disclose the radial flow or axial-radial flow catalytic chemical reactor of claim 15, wherein said at least one ring includes an outer ring of a cover of the at least one catalytic bed (Fecteau – Figure 7, numerals 84 and 75).
Regarding Claim 35, Fecteau, Hagen et al. and Tanaka et al. or Bacroix et al. references disclose the radial flow or axial-radial flow catalytic chemical reactor of claim 15 wherein each of the plurality of perforated tubes includes stainless steel or a nickel-chromium alloy (Fecteau – Column 2, Lines 55-56 – steel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/              Examiner, Art Unit 1774